IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                                :    No. 2422 Disciplinary Docket No. 3
                                                :
BRIAN P. MEEHAN                                 :    Board File No. C2-17-712
                                                :
                                                :    (Philadelphia Court of Common Pleas,
                                                :    Criminal Division, No. CP-51-CR-
                                                :    0001685-2015)
                                                :
                                                :    Attorney Registration No. 49554
                                                :
                                                :    (Delaware County)


                                         ORDER


PER CURIAM


       AND NOW, this 6th day of November, 2017, upon consideration of the Joint

Petition for Temporary Suspension, Brian P. Meehan is placed on temporary

suspension, see Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of

Pa.R.D.E. 217.     Respondent’s right to petition for dissolution or amendment of this

Order and to request accelerated disposition of charges underlying this Order pursuant

to Pa.R.D.E. 214(f)(2) are specifically preserved.